DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has a US effective filing date of February 25, 2020, and has published as US 20210260030 A1.

Status of the Claims 
Claim(s) 1-20 is/are pending in this application.

Response to Arguments 
Applicant’s election without traverse of the following species
a) a lipid-soluble antioxidant, namely, N-acetylcysteine, aka NAC;
b) melatonin;
c) tryptophan; and
d) an essential oil, namely, one or more of chamomile, lavender and lemon oil, in the reply filed on Dec 27, 2021 is acknowledged. Upon further search and consideration of the claims and elected species, previously withdrawn claims (6-9) have been rejoined and the Nov 10 2021 species requirement withdrawn.
Claims 1-20 are under examination. 
The closest prior art is US 20130210758 A1, which discloses a relaxation formulation structured to induce a deep state of relaxation in a person, said relaxation formulation comprising: tryptophan, tyrosine, melatonin, and at least one vitamin selected from the group consisting of vitamin B3, vitamin B6, and vitamin B12, see claim 1. US Pub 758 discloses the relaxation formulation comprises an inert vaporizable compound, see claim 6, wherein said formula is said to be inhaled directly into the lungs of a person, see paragraph 23.  
It is noted that the specification at paragraph 11 includes all forms of Vitamin B to be antioxidants, which is a property known in the art.1  While the examined invention states “all forms of Vitamin B” to be included as lipid soluble antioxidants (see paragraph 36 of the specification) it is noted that Vitamins B3, B6 and B12 (as disclosed in US Pub 758) are not in any way taught to be lipid soluble antioxidants by US Pub 758 as claimed.  In fact, it is known and generally recognized in the art that Vitamins B3, B6 and B12 are water soluble and not lipid soluble, see Google search results below.2 
Therefore, while Vitamin B3, B6 and B12 taught by US Pub 758 are known antioxidants, there is no teaching in US Pub 758 that discloses them to be lipid soluble antioxidants. Further US Pub 758 does not teach the use of essential oils as claimed, or in fact a method to deliver its formulation to the nasal cavity as claimed.
It is also noted that illustrative examples of US Pub 758 (tables 1-5) are described as “sublingual” spray formulations or inhaled formulations and not necessarily the claimed formulations delivered by the claimed method to the nasal cavity of a subject.

    PNG
    media_image1.png
    306
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    601
    media_image2.png
    Greyscale

Claim Objections
Claim 3 is objected to because of the following informalities: the term “oil” should follow the term “essential”.  Appropriate correction is required.
Claim 4 objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 11-12, and 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “lipid-soluble antioxidant” because one of ordinary skill in the art could not reasonably determine the metes and bounds of the claim. Applicants recite N-acetylcysteine (NAC) as a “lipid-soluble antioxidant”, however it is known in the art that it is actually a water soluble antioxidant.
N-acetylcysteine (NAC), by its nature alone, is NOT a lipid soluble antioxidant, but rather a hydrophilic, or water soluble antioxidant. See abstract of Chen et al. Pharmazie. 2004 Nov;59(11):859-63. Also note other claimed water soluble antioxidants, such as Vitamin B (see above discussion), claimed by Applicant as lipid soluble antioxidants (see claims 7-10). Also Vitamin C ascorbic acid is also known to be water soluble, see paragraph 11 of the specification.
Claim 1 is indefinite as it claims a lipid soluble antioxidant, because while a person of ordinary skill in the art would understand the difference between a lipid-soluble antioxidant and a water-soluble antioxidant, in dependent Claims 6-10 the invention claims water soluble NAC (as well as Vitamin B and C) as “lipid soluble antioxidants” which as noted above, they are not.  Thus, what Applicant characterizes as falling within the scope of the claimed “lipid soluble antioxidant” are actually known and understood in the art to be hydrophilic, water soluble antioxidants.
As per claims 7 and 9 that depend from claim 1, Applicant intends for NAC and Vitamins B and C to fall within the scope of the claimed “lipid-soluble antioxidant” as it becomes so under certain conditions of being placed in an aqueous phase of an oil emulsion.3
Applicant construes NAC (or Vitamins B or C) to fall within the scope of the claimed “lipid-soluble antioxidant”, when it only becomes such under conditions in which it is placed in the aqueous phase of an oil emulsion, see paragraph 11 of the specification. Accordingly, Claim 1 is indefinite as it is unclear a) what other antioxidants out of all such antioxidants that exist in the art have this property and/or b) whether Claim 1 requires the formulation is an oil emulsion such that water soluble antioxidants such as NAC, Vitamins B and C, etc., become lipid-soluble antioxidants.
Claims 11-12 lack antecedent basis for recitation of the limitation "said antioxidant" in the claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which Claims 11 and 12 depend, recites the limitation “lipid-soluble antioxidant’.  It is therefore unclear whether “said antioxidant” as recited in Claims 11 and 12 is referring to the lipid-soluble antioxidant recited in Claim 1 or is intended to broaden the scope of antioxidant to include those that are not lipid-soluble antioxidants. 
Claims 17-18 lack antecedent basis for recitation of the limitation "said cannabidiol" in the claims. There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which Claims 17-18 do not recite the “cannabidiol” limitation to provide proper antecedent basis, but rather it recites a “lipid soluble antioxidant.” Amendment of claims 17-18 to depend from claim 6 which recites the lipid soluble antioxidant is a cannabidiol will overcome this rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 (April 8 2022 amended claims) of co-pending Application No. 16/873,191 (reference application). Although the claims at issue are not identical (pending claims directed to a method, the reference application directed to a composition that is identical to that claimed in the pending invention), they are not patentably distinct from each other because they are both directed to the same claimed formula, as detailed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The examined and reference application are not of the same patent family but share a common solo inventor, Alain Martin. Both the pending application and reference application claim the same priority filing date (US effective filing date) of Feb 25, 2020.
Pending claim 1 is directed to a method of reducing anxiety in a non-human mammal subject, comprising delivering an effective amount of an anti-inflammatory formula to the nasal cavity of said mammal, which formula includes 
a) at least one lipid soluble antioxidant;
b) melatonin;
c) tryptophan; and
d) at least one essential oil.
Claim 21 [of the reference application] “(NEW) Formulations for use in methods of reducing anxiety in a non-human mammal by increasing brain serotonin levels by delivery to the nasal cavity, which comprises:
a) at least one lipid soluble antioxidant, including N-acetylcysteine;
b) melatonin;
c) tryptophan; and
d) at least one essential oil.”
The preamble of reference composition claim 21 renders pending method claim 1 obvious as it cites the same subject and intended use as claimed by applicant in pending claim 1. Therefore, an obvious type double patenting rejection is appropriate here.
Pending claims 2-3 and 5-20 are directed to defining the formulation of claim 1 in terms of essential oil (chamomile, lavender, lemon); the lipid soluble antioxidant (NAC, Vitamin E etc.), optionally in an emulsion; and defining the various ranges of components a)-d). 
They are rendered obvious over claims 21-39 of the reference application as they claim the same components a)-d), as well as emulsions and the same exact ranges of components a)-d).  Therefore, the claimed invention is rejected for nonstatutory ODP.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                                



    
        
            
        
            
        
            
    

    
        1 https://pubmed.ncbi.nlm.nih.gov/17209512/ 
        Kiyoka Higashi-Okai 1, Harumi Nagino, Kaori Yamada, Yasuji Okai Antioxidant and prooxidant activities of B group vitamins in lipid peroxidation J UOEH. 2006 Dec 1;28(4):359-68. doi: 10.7888/juoeh.28.359.
        
        2 See google searches of Vitamins B3, B6 and B12 as lipid or water soluble solvents 
        https://www.google.com/search?q=vitamin+B3+B6+B12+lipid+soluble&rlz=1C1GCEB_enUS773US773&oq=vitamin+B3+B6+B12+lipid+soluble&aqs=chrome..69i57j33i160l4.10835j0j1&sourceid=chrome&ie=UTF-8
        3 See paragraph 11 of the specification.
        
    PNG
    media_image3.png
    72
    563
    media_image3.png
    Greyscale